DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “commanded APD relative gain level signal”, “the desired APD gain level signal” and the “predetermined reference gain signal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
4. 	Claim 1 and 4 are unclear as to the difference between the "commanded APD relative gain level" and the "desired gain level" should be. Further, the relationship between the "commanded gain", the "desired gain" and the "reference gain" is undefined which makes all three of these terms unclear. From the description it appears that the gain control apparatus allows to adjust the gain and to automatically compensate for temperature induced variations of the adjusted gain. However, these relationships are not clearly defined. 
5. 	Claim 5 and 6 are unclear because it appears undefined in the claims how the respective values, namely the second derivative of the relative APD gain level and the variance are applied to determine the actual drive voltage according to the measured temperature. 
6. 	Claim 19 is considered as unclear because it remains open which particular calculation steps need to be carried out to determine the drive voltage on the basis of a minimum resolution criterion.
7. 	Claims 2-3, 7-18 and 20 are inherently rejected due to dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9. 	Claims 1-4, 7-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US 2010/0301194).
10. 	As to claims 1, 4, Patel et al disclose (fig. 1, prior art)  an avalanche photodiode (APD) based gain control apparatus (100)/ method adapted to generate (generate) signals (110) to control (controlling) relative gain (avalanche gain, gain of APD 102) of at least one APD element (102), (paragraphs, [0008], [0033]), the apparatus (100) comprising: a sensor (106) configured to measure (measuring) temperature information (120) indicative of a temperature (temperature) of an APD element (106); a controller (108) operably coupled to the sensor (106) and configured to: receive the measured temperature information (120), (paragraphs [0035]-[0037]); and, receive a commanded APD relative gain level signal (desired operational characteristics), the commanded APD relative gain level signal (desired operational characteristics) representing a desired APD gain level (gain of APD 102), (paragraphs [0033], [0037]) relative to a predetermined reference gain (desired threshold level 1μA), (paragraph [0073], the desired APD gain level (gain of APD 102) to be generated by the APD element (102) in response to a drive voltage (bias voltage 110) supplied to an input (receiving side) of the APD element (102), (paragraphs [0034]-[0038]); a data store (124) operably coupled to the controller (108), wherein: the data store (124) contains information (stored model relationship between gain & breakdown voltage of APD 102) about a predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) that relates the commanded APD relative gain level signal (gain of APD 102) by the APD element (102) to a drive voltage (bias voltage 110) supplied to the APD element (102), the predetermined efficiency characteristic information (stored model relationship between gain & breakdown voltage of APD 102) comprises adjustments (changes) responsive to the measured temperature (120) of the APD element (102) for a plurality of temperatures (temperature changes), (paragraphs [0035]-[0039]), the controller (108) is further configured to retrieve at least a portion of the predetermined efficiency characteristic information (stored model relationship between gain & breakdown voltage of APD 102) sufficient to determine the drive voltage (bias voltage 110) such that, when the drive voltage (bias voltage 110) is supplied to the APD element (102) while operating at the temperature (T) of the APD element (102) indicated by the measured temperature information (120), the drive voltage (bias voltage 110) is operable to cause the APD element (102) to generate substantially the desired APD gain level (gain in the APD 102), (paragraphs [0034]-[0039]); when the retrieved predetermined efficiency characteristic information (stored model relationship between gain & breakdown voltage of APD 102) indicates that the desired APD gain level (gain in APD 102) at the measured temperature (T) of the APD element (102), (i.e, the use of the breakdown voltage as temperature dependent because the characteristic of the APD is highly non-linear in the vicinity of the breakdown voltage is implicit and implies) corresponds to a substantially non-linear portion of the predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102), determine the drive voltage signal (drive voltage signal 110) based upon the retrieved predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) as a function of the commanded APD relative gain level signal (desired operational characteristics) and the measured temperature information (120), (paragraphs [0035]-[0039]).
11. 	As to claims 2, 15, 16, Patel et al disclose (fig. 1, prior art) the apparatus (100) wherein the predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) comprises information stored in the data store (124), (i.e., the use of the breakdown voltage as temperature dependent because the characteristic of the APD is highly non-linear in the vicinity of the breakdown voltage is implicit and implies) as a plurality of coefficients of a non-linear function for at least one predetermined efficiency characteristic of the APD element (stored model relationship between gain & breakdown voltage of APD 102), (paragraphs [0035]-[0039]).
12. 	As to claims 3, 17, Patel et al disclose (fig. 1, prior art) the apparatus (100) wherein the predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) comprises information stored in the data store (124) as temperature adjustment information (stored model relationship between gain & breakdown voltage of APD 102) to compensate a determined drive voltage signal (drive voltage 110) at a nominal temperature (T) to a determined drive voltage signal (drive voltage) according to the received measured temperature information (120), (paragraphs [0035]-[0037]).
13. 	As to claims 7, 9, Patel et al disclose (fig. 1, prior art) the method wherein the temperature sensor (106) is connected to an A-D input of the controller (108), (paragraph [0035]) is implicit and implies, further comprising: convert, at an analog-to-digital converter, an analog signal received from the sensor and indicative of the measured temperature to a digital signal representing the measured temperature information.
14. 	As to claim 8, Patel et al disclose (fig. 5) the method (using an amplifier whose voltage is controlled by the controller signal 208 to drive bias voltage supply Vb2 received by the APD 202) implies wherein the determined drive voltage comprises an amplitude of a gate drive signal to supply to the input of the APD element to cause the APD element to generate substantially the desired APD gain level.
15. 	As to claim 10, Patel et al disclose (fig. 1, prior art) the method further comprising: provide a driver circuit (116) operatively coupled to the controller (108) and to the input of the APD element (102), the driver circuit (116) being configured to supply the determined drive voltage signal (110) to the input of the APD element (102), (paragraphs [0034], [0038]).
16. 	As to claim 11, Patel et al disclose (fig. 1, prior art) the method further comprising: retrieve, the controller (108), the commanded APD relative gain level signal (desired operational characteristics) from a non-volatile memory location (124), (paragraphs [0036]-[0038]).
17. 	As to claims 12, 13, Patel et al disclose (fig. 1, prior art) wherein the plurality of temperatures (temperatures) comprises a predetermined range of temperatures (temperature changes), (paragraph [0035]).
18. 	As to claim 14, Patel et al disclose (fig. 1, prior art) the method wherein the predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) comprises information stored in the data store (124) in at least one look up table (calibration data table), (paragraph [0039]). 
19. 	As to claim 15, Patel et al disclose (fig. 1, prior art) the method wherein the predetermined efficiency characteristic (stored model relationship between gain & breakdown voltage of APD 102) comprises information stored (stored model relationship between gain & breakdown voltage of APD 102) in the data store (124), (i.e, the use of the breakdown voltage as temperature dependent because the characteristic of the APD is highly non-linear in the vicinity of the breakdown voltage is implicit and implies) as a plurality of coefficients of a non-linear function for at least one predetermined efficiency characteristic of the APD element (102), (paragraphs [0035]-[0037]).
20. 	As to claim 16, Patel et al disclose (fig. 1, prior art) the method wherein (i.e, the use of the breakdown voltage as temperature dependent because the characteristic of the APD is highly non-linear in the vicinity of the breakdown voltage is implicit and implies) at least one of the plurality of coefficients is a predetermined function of the commanded APD relative gain level signal (desired operational characteristics), (paragraphs [0035]-[0039]). 
21. 	As to claim 18, Patel et al disclose (fig. 1, prior art) the method wherein the predetermined efficiency characteristic information (stored model relationship between gain & breakdown voltage of APD 102) represents a normative efficiency characteristic statistically determined from one or more APD elements (102) in a same lot as the APD element (102), (paragraphs [0035]-[0039]).
22. 	As to claim 20, Patel et al disclose (fig. 1, prior art) the method wherein the drive voltage signal (110) is greater than a reverse breakdown voltage (breakdown voltage) of the APD element (102), (paragraphs [0033]-[0037]).
Conclusion
23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878    




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878